Kupfermah, J.
(concurring). It is hard to conceive of a more rational approach protective of personal rights with respect to the issuance of a warrant than to have oral testimony by a police officer before a Supreme Court Justice, with his informant present. (Cf. People v. Mercado, 45 A D 2d 699.) Further, we have the conclusion of the Justice that she considers the informant reliable and the information valid.
For analogy, in the area of motion picture obscenity, a view by the court is a proper basis for a warrant where both First and Fourth Amendment rights are involved. (Heller v. New York, 413 U. S. 483; see Lee Art Theatre v. Virginia, 392 U. S. 636, 637; People v. Lubie, 70 Misc 2d 713; People v. P. A. J. Theater Corp., 66 Misc 2d 373, 376; People v. Shiffrin, 64 Misc 2d 311; and see G. I. Distrs. v. Murphy, 469 F. 2d 752, 754, n. 4 vacated and remanded 413 U. S. 913, on remand 490 F. 2d 1167, cert. den. 416 U. S. 939.) See, also, Note, “ The Prior Adversary Hearing: Solution to Procedural Due Process Problems in Obscenity Seizures ”, 46 N. Y. U. L. Bev. 80 and especially at *59283 et seq. ‘ ‘ Development of the First and Fourth Amendment Approaches ”.